Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021 has been entered.  Accordingly, Claims 1-37 are pending in this application.  Claims 21-37 are new claims.  Claims 1-20 have been amended.  Claims 1, 11, and new Claim 25 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba (PG Pub. No. 2010/026817 A1), and further in view of Schiefele (US Patent No. 6,314,416 B1) and Gevins (PG Pub. No. 2003/0013981 A1).
Regarding Claim 1, Wehba discloses a system for making changes to structures of medical measurements and to rules for collecting medical measurements, wherein the medical measurements are collected by an application executing on a mobile medical apparatus connected to a network, and the changes to the structures and to the rules are made without making changes to the application, the system comprising:
a server connected to the network (see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set) and configured to:
provide changes to the structures of the medical measurements and the rules for collecting the medical measurements to the application executing on the mobile apparatus (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135); and
the application executing on the mobile medical apparatus (see Wehba, paragraph [0021], where patient monitor 120 is communicatively networked with a patient monitor interface and rule set processor 125 for transmitting the monitored information and/or alarms to the patient monitor interface and rule set processor 125) and configured to:
continuously collect the medical measurements adhering to the structures of measurements in accordance with the rules for collecting measurements from a medical sensor (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information);
receive the provided changes to the structures of the medical measurements and/or the rules for collecting the medical measurements (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135);
update the structures of the medical measurements and/or the rules for collecting the medical measurements with the received changes to the structures of the medical measurements and/or the rules for collecting the medical measurements (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135);
analyze the medical measurements based on the updated structures of the medical measurements and/or the rules for collecting the medical measurements (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135).
Wehba does not disclose:
updating in real-time without changing the application; and 
validate or remove the medical measurements based on the analysis.
Nock discloses updating in real time without changing the application (see Schiefele, column 1, lines 9-12, where the subject reconfigurable expert rule processing system is directed to a highly flexible system for substantially real-time processing of data in rule based expert system configurations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wehba with Schiefele for the benefit of providing reconfigurable rule processing (see Schiefele, Abstract).
Wehba in view of Schiefele does not disclose validating or removing the medical measurements based on the analysis.  Gevins discloses validating or removing the medical measurements based on the analysis (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba and Schiefele with Gevins for the benefit of removing contaminated data from medical sensor readings (see Gevins, paragraph [0017]).
Regarding Claim 12, Wehba in view of Schiefele and Gevins discloses the system of Claim 1, wherein the application comprises an instantiation module and a configuration manager module see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set) and the mobile medical apparatus comprises a first interface to the instantiation module (see Wehba, paragraph [0021], where patient monitor 120 is communicatively networked with a patient monitor interface and rule set processor 125 for transmitting the monitored information and/or alarms to the patient monitor interface and rule set processor 125) and a second interface to the configuration manager module (see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set).
Regarding Claim 3, Wehba in view of Schiefele and Gevins discloses the system of Claim 2, wherein the instantiation module and/or the configuration manager module are hosted externally to the mobile medical apparatus (see Wehba, paragraph [0021], where patient monitor 120 is communicatively networked with a patient monitor interface and rule set processor 125 for transmitting the monitored information and/or alarms to the patient monitor interface and rule set processor 125).
Regarding Claim 11, Wehba discloses a method to making changes to structures of medical measurements and to rules for collecting medical measurements, wherein the medical measurements are collected by an application executing on a mobile medical apparatus connecting to a network, and the changes to the structures and to the rules are made without making changes to the application, the method comprising: 
providing, by a server connected to the network, changes to the structures of the medical measurements and the rules for collecting the medical measurements to the application executing on the mobile apparatus (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135); and
continuously collecting, by the application on the mobile medical apparatus, the medical measurements adhering to the structures of measurements in accordance with the rules for collecting measurements (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information);
receiving, by the application on the mobile apparatus, the provided changes to the structures of the medical measurements and/or the rules for collecting the medical measurements (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135);
updating, by the application, the structures of the medical measurements and/or the rules for collecting the medical measurements with the received changes to the structures of the medical measurements and/or the rules for collecting the medical measurements (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135);
analyzing, by the application, the medical measurements based on the updated structures of the medical measurements and/or the rules for collecting the medical measurements (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135).
Wehba does not disclose:
updating in real-time without changing the application.  Schiefele discloses updating in real-time without changing the application 
validating or removing the medical measurements based on the analysis.
Schiefele discloses updating in real time without changing the application (see Schiefele, column 1, lines 9-12, where the subject reconfigurable expert rule processing system is directed to a highly flexible system for substantially real-time processing of data in rule based expert system configurations).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wehba with Schiefele for the benefit of providing reconfigurable rule processing (see Schiefele, Abstract).
Wehba in view of Schiefele does not disclose validating or removing the medical measurements based on the analysis.  Gevins discloses validating or removing the medical (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba and Schiefele with Gevins for the benefit of removing contaminated data from medical sensor readings (see Gevins, paragraph [0017]).
Regarding Claim 12, Wehba in view of Schiefele and Gevins discloses the method of Claim 11, wherein the application comprises an instantiation module and a configuration manager module see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set) and the mobile medical apparatus comprises a first interface to the instantiation module (see Wehba, paragraph [0021], where patient monitor 120 is communicatively networked with a patient monitor interface and rule set processor 125 for transmitting the monitored information and/or alarms to the patient monitor interface and rule set processor 125) and a second interface to the configuration manager module (see Wehba, paragraph [0032], where central memory 135 may also receive outputs from the patient monitor interface and rule set processor 125 that are generated as a response to processing inputs via a rule set).
Regarding Claim 13, Wehba in view of Schiefele and Gevins discloses the method of Claim 12, wherein the instantiation module and/or the configuration manager module are hosted externally to the mobile medical apparatus (see Wehba, paragraph [0021], where patient monitor 120 is communicatively networked with a patient monitor interface and rule set processor 125 for transmitting the monitored information and/or alarms to the patient monitor interface and rule set processor 125).
Regarding Claim 21, Wehba in view of Schifele and Gevins discloses the method of Claim 11, wherein the validating or removing comprises:
Wehba does not disclose:
removing medical measurements that contain typing errors;
removing medical measurements that are indicative of a failure of the medical sensor;
removing medical measurements that are indicative of misplacement of dislodging of the medical sensor;
removing medical measurements that are indicative of communication line failures;
removing medical measurements that are indicative of contamination from environmental influence (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data);
removing medical measurements that lack a statistically significant sampling; and/or
removing medical measurements of less than a complete cycle of an underlying process.
Gevins discloses:
removing medical measurements that contain typing errors;
removing medical measurements that are indicative of a failure of the medical sensor;
removing medical measurements that are indicative of misplacement of dislodging of the medical sensor;
removing medical measurements that are indicative of communication line failures;
removing medical measurements that are indicative of contamination from environmental influence;
removing medical measurements that lack a statistically significant sampling; and/or
removing medical measurements of less than a complete cycle of an underlying process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba and Schiefele with Gevins for the benefit of removing (see Gevins, paragraph [0017]).
Regarding Claim 23, Wehba in view of Schiefele and Gevins discloses the system of Claim 1, wherein the application executing on the mobile apparatus is further configured to:
Wehba does not disclose:
removing medical measurements that contain typing errors;
removing medical measurements that are indicative of a failure of the medical sensor;
removing medical measurements that are indicative of misplacement of dislodging of the medical sensor;
removing medical measurements that are indicative of communication line failures;
removing medical measurements that are indicative of contamination from environmental influence (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data);
removing medical measurements that lack a statistically significant sampling; and/or
removing medical measurements of less than a complete cycle of an underlying process.
Gevins discloses:
removing medical measurements that contain typing errors;
removing medical measurements that are indicative of a failure of the medical sensor;
removing medical measurements that are indicative of misplacement of dislodging of the medical sensor;
removing medical measurements that are indicative of communication line failures;
removing medical measurements that are indicative of contamination from environmental influence;
removing medical measurements that lack a statistically significant sampling; and/or
removing medical measurements of less than a complete cycle of an underlying process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba and Schiefele with Gevins for the benefit of removing contaminated data from medical sensor readings (see Gevins, paragraph [0017]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins, and further in view of Cesare (US Patent No. 6,965,888 B1).
Regarding Claim 4, Wehba in view of Schiefele and Gevins discloses the system of Claim 2, wherein:
Wehba does not disclose the first interface and the second interface comprise a respective application program interface (API).  Cesare discloses the first interface and the second interface comprise a respective application program interface (API) (see Cesare, column 5, lines 16-20, where a graphical user interface (GUI) at the client 6 may be used to enter various input parameters to control a clean operation; in response to such user input, the client side 20 would generate an application program interface (API) call to the clean transform stored procedure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17).
Regarding Claim 4, Wehba in view of Schiefele and Gevins discloses the system of Claim 2, wherein:
Wehba does not disclose the first interface and the second interface comprise a respective application program interface (API).  Cesare discloses the first interface and the second interface comprise a respective application program interface (API) (see Cesare, column 5, lines 16-20, where a graphical user interface (GUI) at the client 6 may be used to enter various input parameters to control a clean operation; in response to such user input, the client side 20 would generate an application program interface (API) call to the clean transform stored procedure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Cesare for the benefit of specifying user-defined data cleaning rules (see Cesare, column 5, lines 15-17). 
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins, and further in view of Boehmer (PG Pub. No. 8,850,303 B1).
Regarding Claim 5, Wehba in view of Schiefele and Gevins discloses the system of Claim 1, wherein:
Wehba does not disclose wherein the medical measurements are validated using self-referential rules.  Boehmer discloses wherein the medical measurements are validated using self-referential rules (see Boehmer, column 4, lines 4-5, where an optional input device 112 allows the user to specify a self-referential constraint or tolerance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Boehmer for the benefit of interactively building rules and constraints (see Boehmer, Abstract).
Regarding Claim 6, Wehba in view of Schiefele, Gevins, and Boehmer discloses the system of Claim 5, wherein the medical measurements are validated using rules to compare one datum processed relative to another datum (see Wehba, paragraph [0063], where the rule set is implemented within one of the processors described herein to reduce the number of false positives by requiring an alarm to be present for a minimum of 30 seconds AND within N time constants of a bolus infusion of the medication associated with respiratory distress. In this context, N is generally set to one (1) but can be modified depending upon the patient's age, disease status, co-morbidities and/or other constraints).
Regarding Claim 15, Wehba in view of Schiefele and Gevins discloses the method of Claim 11, wherein:
Wehba does not disclose wherein the medical measurements are validated using self-referential rules.  Boehmer discloses wherein the medical measurements are validated using self-referential rules (see Boehmer, column 4, lines 4-5, where an optional input device 112 allows the user to specify a self-referential constraint or tolerance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Boehmer for the benefit of interactively building rules and constraints (see Boehmer, Abstract).
Regarding Claim 16, Wehba in view of Schiefele, Gevins, and Boehmer discloses the method of Claim 15, wherein the medical measurements are validated using rules to compare one datum processed relative to another datum (see Wehba, paragraph [0063], where the rule set is implemented within one of the processors described herein to reduce the number of false positives by requiring an alarm to be present for a minimum of 30 seconds AND within N time constants of a bolus infusion of the medication associated with respiratory distress. In this context, N is generally set to one (1) but can be modified depending upon the patient's age, disease status, co-morbidities and/or other constraints).
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, Gevins, and Boehmer, and further in view of Nock (PG Pub. No. 2002/0174331 A1).
Regarding Claim 7, Wehba in view of Schiefele, Gevins, and Boehmer discloses the system of Claim 6, wherein:
Wehba does not disclose the structures of medical measurements and the rules for medical measurements are configurable without change to the application program.  Nock discloses the structures of medical measurements and the rules for medical measurements are configurable without change to the application program (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 8, Wehba in view of Schiefele, Gevins, Boehmer, and Nock discloses the system of Claim 7, wherein:
Wehba does not disclose configuration changes to the structures of medical measurements and/or rules for medical measurements take effect without restarting application.  Nock discloses configuration changes to the structures of medical measurements and/or the rules for medical measurements take effect without restarting application (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 9, Wehba in view of Schiefele, Gevins, Boehmer, and Nock discloses the system of Claim 7, wherein:
Wehba does not disclose configuration changes to the structures of medical measurements and/or the rules for medical measurements are determined algorithmically.  Nock discloses configuration changes to the structures of medical measurements and/or the rules for medical measurements are determined algorithmically (see Nock, paragraph [0006], where configuration information of a given server process may be changed as needed by a server administrator, which may be a human operator, or an automated process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server (see Nock, Abstract).
Regarding Claim 17, Wehba in view of Schiefele, Gevins, and Boehmer discloses the method of Claim 16, wherein:
Wehba does not disclose the structures of medical measurements and the rules for medical measurements are configurable without change to the application program.  Nock discloses the structures of medical measurements and the rules for medical measurements are configurable without change to the application program (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 18, Wehba in view of Schiefele, Gevins, Boehmer, and Nock discloses the method of Claim 17, wherein:
Wehba does not disclose configuration changes to the structures of medical measurements and/or rules for medical measurements take effect without restarting application.  Nock discloses configuration changes to the structures of medical measurements and/or the rules for medical measurements take effect without restarting application (see Nock, paragraph [0009], where the invention relates to a method, a program product, and an apparatus for configuring a server process without the need to end and restart the server process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Regarding Claim 19, Wehba in view of Schiefele, Gevins, Boehmer, and Nock
Wehba does not disclose configuration changes to the structures of medical measurements and/or the rules for medical measurements are determined algorithmically.  Nock discloses configuration changes to the structures of medical measurements and/or the rules for medical measurements are determined algorithmically (see Nock, paragraph [0006], where configuration information of a given server process may be changed as needed by a server administrator, which may be a human operator, or an automated process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Nock for the benefit of configuring an existing server process without the need to end and restart the server process (see Nock, Abstract).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins, and further in view of Berlin (PG Pub. No. 2004/0133460 A1).
Regarding Claim 10, Wehba in view of Schiefele and Gevins discloses the system of Claim 1, wherein:
Wehba does not disclose the structures of measurements and the rules for measurements validate data in real time.  Berlin discloses the structures of measurements and the rules for measurements validate data in real time (see Berlin, paragraph [0010], where the system facilitates, inter alia … real-time data validation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Berlin for the benefit of validating data for multiple users (see Berlin, paragraph [0010]).
Regarding Claim 20, Wehba in view of Schiefele and Gevins discloses the method of Claim 10, wherein:
Wehba does not disclose the structures of measurements and the rules for measurements validate data in real time.  Berlin discloses the structures of measurements and  (see Berlin, paragraph [0010], where the system facilitates, inter alia … real-time data validation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Berlin for the benefit of validating data for multiple users (see Berlin, paragraph [0010]).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba, Schiefele, and Gevins, and further in view of Silva (PG Pub. No. 2017/0169182 A1).
Regarding Claim 22, Wehba in view of Schiefele and Gevins discloses the method of Claim 11, wherein:
Wehba does not disclose wherein the structures of the medical measurements and/or the rules for collecting the medical measurements are specific to a disease type.  Silva discloses wherein the structures of the medical measurements and/or the rules for collecting the medical measurements are specific to a disease type (see Silva, paragraph [0023], where in some implementations of the subject technology include analyzing module(s); the analyzing module(s) can, in some cases, have one or both of two types: 1) pre-defined common disease definitions, for example, as provided by an expert authority, locally, regionally, nationally, or world-wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Silva for the benefit of utilization of artificial intelligence for real-time disease identification (see Silva, Abstract).
Regarding Claim 24, Wehba in view of Schiefele and Gevins discloses the method of Claim 1, wherein:
Wehba does not disclose wherein the structures of the medical measurements and/or the rules for collecting the medical measurements are specific to a disease type.  Silva discloses wherein the structures of the medical measurements and/or the rules for collecting the medical (see Silva, paragraph [0023], where in some implementations of the subject technology include analyzing module(s); the analyzing module(s) can, in some cases, have one or both of two types: 1) pre-defined common disease definitions, for example, as provided by an expert authority, locally, regionally, nationally, or world-wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Silva for the benefit of utilization of artificial intelligence for real-time disease identification (see Silva, Abstract).
Claims 25, 28, 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba and further in view of Gevins.
Regarding Claim 25, Wehba discloses a non-transitory computer readable medium encoded with a computer program that comprises instructions to cause a processor of a mobile health device to:
retrieve parameters from a configuration file, wherein the parameters include data structure descriptors and data validation rules (see Wehba, paragraph [0025], where patient monitor interface and rule set processor 125 is communicatively connected with a central memory 135, which has a library of rule sets or portions thereof stored therein; the library of rule sets can be a part of a customizable drug library or other libraries that can be downloaded to medical devices);
evaluate medical measurements, as the medical measurements are received, to determine whether the medical measurements comply with the parameters (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information);
generate an alert at the mobile device if the medical measurements do not comply with the parameters (see Wehba, paragraph [0061], where an example of a rule set configured to implement a series of new or different rule sets follows; in the case of PCA monitoring, three rule sets may be provided which respond to alarms associated with a patient's respiratory rate and ETCO2 level);
retrieve updated parameters from the configuration file, wherein the updated parameters include updated data structure descriptors and/or updated data validation rules (see Wehba, paragraph [0032], where if the parameters and conditions of a rule set are satisfied, the patient monitor interface and rule set processor 125 may send a signal to the central memory 135 to access a different rule set stored in the central memory 135);
evaluate additional medical measurements, as the additional medical measurements are received, to determine whether the additional medical measurements comply with the updated parameters (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information); and
generate the alert if the additional medical measurements do not comply with the updated parameters (see Wehba, paragraph [0061], where an example of a rule set configured to implement a series of new or different rule sets follows; in the case of PCA monitoring, three rule sets may be provided which respond to alarms associated with a patient's respiratory rate and ETCO2 level).
Wehba does not disclose:
validate the medical measurements if the medical measurements comply with the data structure descriptors and the data validation rules; and
validate the additional medical measurements if the additional medical measurements comply with the updated parameters.
Gevins discloses:
validate the medical measurements if the medical measurements comply with the data structure descriptors and the data validation rules (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data); and
validate the additional medical measurements if the additional medical measurements comply with the updated parameters (see Gevins, paragraph [0017], where the EEG device also measures eye and scalp muscle activity and head movements in order to determine whether and how artifacts contaminate the brain waves; the system either removes such contaminants whenever possible or else discards the contaminated data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Gevins for the benefit of removing contaminated data from medical sensor readings (see Gevins, paragraph [0017]).
Regarding Claim 28, Wehba in view of Gevins discloses the non-transitory computer readable medium of Claim 25, further comprising instructions to cause the processor of the mobile device to evaluate the medical measurements relative to other data based on a relative parameter (see Wehba, paragraph [0063], where the rule set is implemented within one of the processors described herein to reduce the number of false positives by requiring an alarm to be present for a minimum of 30 seconds AND within N time constants of a bolus infusion of the medication associated with respiratory distress. In this context, N is generally set to one (1) but can be modified depending upon the patient's age, disease status, co-morbidities and/or other constraints).
Regarding Claim 31, Wehba in view of Gevins discloses the non-transitory computer readable storage medium of Claim 25, further comprising instructions to cause the processor of the mobile device to select one of multiple sets of parameters with which to evaluate the medical measurements (see Wehba, paragraph [0010], where the system disclosed herein is designed to enable hospital personnel to configure a rule set by inputting, via a user-interface, a wide variety of monitored patient or equipment parameters, and conditions associated with those parameters).
Regarding Claim 32, Wehba in view of Gevins discloses the non-transitory computer readable storage medium of Claim 25, further comprising instructions to cause the processor of the mobile device to update the parameters based on input from a user and/or from another computer program (see Wehba, paragraph [0010], where the system disclosed herein is designed to enable hospital personnel to configure a rule set by inputting, via a user-interface, a wide variety of monitored patient or equipment parameters, and conditions associated with those parameters).
Regarding Claim 33, Wehba in view of Gevins discloses the non-transitory computer readable storage medium of Claim 32, further comprising instructions to cause the processor of the mobile device to determine whether to update the data structure descriptors or the data validation rules based on the input from the user and/or from the other computer program (see Wehba, paragraph [0010], where the system disclosed herein is designed to enable hospital personnel to configure a rule set by inputting, via a user-interface, a wide variety of monitored patient or equipment parameters, and conditions associated with those parameters).
Regarding Claim 35, Wehba in view of Gevins discloses the non-transitory computer readable storage medium of Claim 25, wherein the medical measurements are received from a medical sensor (see Wehba, paragraph [0025], where the patient interface and rule set processor 125 applies the selected rule set to the information received from the patient monitor 120, such as ETCO2, SpO2, respiratory rate, heart rate, blood pressure, temperature and other patient parameter information).
Claims 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba and Gevins, and further in view of Krauss (PG Pub. No. 2014/0371606 A1).
Regarding Claim 26, Wehba in view of Gevins discloses the non-transitory computer readable medium of Claim 25, further comprising instructions to cause the processor of the mobile device to:
Wehba does not disclose evaluate the medical measurements based on the parameters, as the medical data is received, to determine whether the medical measurements are incomplete, Krauss discloses evaluate the medical measurements based on the parameters, as the medical data is received, to determine whether the medical measurements are incomplete, inaccurate, contain inconsistent information, and/or do not conform to the data structure descriptors (see Krauss, paragraph [0290], where accordance with a preferred embodiment of the present invention, there is provided a system wherein the medical parameter interpretation functionality is operative to provide an indication of the patient's status being within a normal range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Krauss for the benefit of monitoring medical parameters for compliance with the parameter requirements (see Krauss, paragraph [0290])
Regarding Claim 29, Wehba in view of Gevins discloses the non-transitory computer readable medium of Claim 25, wherein:
Wehba does not disclose the medical measurements are received from a first source, further comprising instructions to cause the processor of the mobile device to determine whether the medical measurements are consistent with medical measurements provided by a second source.  Krauss discloses the medical measurements are received from a first source, further comprising instructions to cause the processor of the mobile device to determine whether the medical measurements are consistent with medical measurements provided by a second source (see Krauss, paragraph [1110], where successful intubation of the patient is verified by data comparison of the patient's capnogram and standardized capnograms for intubation in computer 264).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Krauss for the benefit of monitoring medical parameters for compliance with the parameter requirements (see Krauss, paragraph [0290]).
Regarding Claim 30, Wehba in view of Gevins discloses the non-transitory computer readable medium of Claim 25, further comprising instructions to cause the processor of the mobile device to:
Wehba does not disclose:
evaluate an extent of a variation of the medical measurements based on the parameters;
evaluate the medical measurements to determine whether values of the medical data are within a limit; and/or
determine whether the medical measurements contain an invalid character.
Krauss discloses:
evaluate an extent of a variation of the medical measurements based on the parameters (see Krauss, paragraph [0290], where accordance with a preferred embodiment of the present invention, there is provided a system wherein the medical parameter interpretation functionality is operative to provide an indication of the patient's status being within a normal range);
evaluate the medical measurements to determine whether values of the medical data are within a limit (see Krauss, paragraph [0290], where accordance with a preferred embodiment of the present invention, there is provided a system wherein the medical parameter interpretation functionality is operative to provide an indication of the patient's status being within a normal range); and/or
determine whether the medical measurements contain an invalid character.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Krauss for the benefit of monitoring medical parameters for compliance with the parameter requirements (see Krauss, paragraph [0290]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wehba and Gevins and further in view of Boehmer
Regarding Claim 27, Wehba in view of Gevins discloses the non-transitory computer readable storage medium of Claim 25, further comprising instructions to cause the processor of the mobile device to:
Wehba does not disclose evaluate the medical measurements based on a self-referential parameter.  Boehmer discloses evaluate the medical measurements based on a self-referential parameter (see Boehmer, column 4, lines 4-5, where an optional input device 112 allows the user to specify a self-referential constraint or tolerance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Boehmer for the benefit of interactively building rules and constraints (see Boehmer, Abstract).
Claims 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wehba and Gevins, and further in view of Mahai (PG Pub. No. 2005/0065817 A1).
Regarding Claim 34, Wehba in view of Gevins discloses the non-transitory computer readable storage medium of Claim 25, wherein:
the configuration file has data fields and structure markers associated with validation rules (see Wehba, paragraph [0049], where rule set configuration processor 140 receives an instruction from the administrator to set up a new rule set at steps 205, 305; the rule set configuration processor 140 then receives a rule set name entered or selected by the user, for example “Pediatric” or “Sleep Apnea” at steps 210, 310; the rule set configuration processor 140 then receives a first medical system parameter entered by the user at steps 215, 315; the parameters may be associated with one of the types of information received by the patient monitor from the biometric sensors, such as the ETCO2, SpO2, respiratory rate or heart rate).
Wehba does not disclose the configuration file comprises a data structure description that contains a specification of hierarchy.  Mahai discloses the configuration file comprises a data structure description that contains a specification of hierarchy (see Mahai, paragraph [0011], where the first central computer receives second data from the second database in the second central computer for use in a validation procedure performed by the first central computer; the first central computer receives an XML document and determines whether the data expected to be received from the XML document is received; the first central computer can further receive the first data from at least one of the user interface and the medical device, and determine whether the first data matches the second data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Mahai for the benefit of maintaining separation of validated information and functions in a healthcare system (see Mahai, Abstract).
Regarding Claim 36, Wehba in view of Gevins discloses the non-transitory computer readable storage medium of Claim 25, further comprising instructions to cause the processor of the mobile device to:
Wehba does not disclose:
generate the alert for medical measurements that contain typing errors;
generate the alert for medical measurements that are indicative of a failure of the medical sensor;
generate the alert for medical measurements that are indicative of misplacement of dislodging of the medical sensor;
generate the alert for medical measurements that are indicative of communication line failures;
generate the alert for medical measurements that are indicative of contamination from environmental influence;
generate the alert for medical measurements that lack a statistically significant sampling; and/or
generate the alert for medical measurements of less than a complete cycle of an underlying process.
Mahai discloses:
generate the alert for medical measurements that contain typing errors;
generate the alert for medical measurements that are indicative of a failure of the medical sensor;
generate the alert for medical measurements that are indicative of misplacement of dislodging of the medical sensor;
generate the alert for medical measurements that are indicative of communication line failures (see Mahai, paragraph [0341], where if the configuration parameters were not correctly received, the infusion system 210 can provide a message 520 identifying the discrepancies or the communication failure);
generate the alert for medical measurements that are indicative of contamination from environmental influence;
generate the alert for medical measurements that lack a statistically significant sampling; and/or
generate the alert for medical measurements of less than a complete cycle of an underlying process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Mahai for the benefit of maintaining separation of validated information and functions in a healthcare system (see Mahai, Abstract).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Wehba and Gevins, and further in view of Silva.
Regarding Claim 37, Wehba in view of Gevins discloses the non-transitory computer readable storage medium of Claim 25, wherein:
Wehba does not disclose wherein the parameters are specific to a disease type.  Silva discloses wherein the parameters are specific to a disease type (see Silva, paragraph [0023], where in some implementations of the subject technology include analyzing module(s); the analyzing module(s) can, in some cases, have one or both of two types: 1) pre-defined common disease definitions, for example, as provided by an expert authority, locally, regionally, nationally, or world-wide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wehba with Silva for the benefit of utilization of artificial intelligence for real-time disease identification (see Silva, Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Felsheim (PG Pub. No. 2010/0257145 A1), which concerns rules based cleansing and formatting.
Friedlander (PG Pub. No. 2008/0306984 A1), which concerns data integration across multiple domains.
Burdick (PG Pub. No. 2004/0107386 A1), which concerns generating test data for evaluating data cleansing applications.
Al-Khowaiter (PG Pub. No. 2015/0326582 A1), which concerns securing data connections between multiple networks.
Chunyan (CN 102156893 A), which concerns cleaning data received from an RFID network.
Lislie (US Patent No. 5,539,896), which concerns dynamically linking code segments in real time in a multiprocessor computing system employing dual buffered shared memory.
Kumar (PG Pub. No. 2006/0047789 A1), which concerns rule-based filtering and alerting.
Mamou (PG Pub. No. 2005/0240354 A1), which concerns, inter alia, mobile data cleansing.
Nelke (PG Pub. No. 2015/0058280 A1), which concerns, inter alia, updated data quality rules.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161